ADVISORY ACTION
	Applicants’ submission under AFCP 2.0 was found to be proper and was afforded the maximum time allowed for further consideration.  Applicants’ proposed amendments to the claims, if entered, would introduce issues under 35 U.S.C. 112(b)  and would not be found to further limit the claimed composite.  Applicants arguments have been considered and appear to be persuasive.
	Applicants’ proposed amendment if entered would not overcome the rejections of record.  The proposed requirement the that coating layers are arranged to provide the matrix composite materials with a desired corrosion resistance would not be found to restrict the configuration of the coating layers because the term ‘desired’ is not limiting.  Obviousness is not negated even where the motivation of the prior art differs from that of applicants.  It is unclear in what manner applicants intend to limit the configuration of claimed coating layers. How is the scope of the claimed composite further defined by a ‘desire’? Absent a specific measure of corrosion resistance by which the prior art can be judged it cannot be readily determined if a prior art composite falls within the scope of the claimed requirement.
	Applicants’ argument that the examiner has erred by asserting that one of ordinary skill in the art would have found it obvious to modify Beane through the use of individual coating layers as opposed to a single mixed layer appears to be persuasive. In combining Beane and Kume the manner in which they would be physically combined by one of ordinary skill in the art likely depends on the technical limitations for the specific materials.  It is recognized that the examiner’s position lacks consideration of possibilities and technical considerations in how one of ordinary skill in the art would have found it obvious to join the materials in question. While it is possible that one of ordinary skill in the art may have found it obvious to combine the materials in the manner suggested by the examiner there appears to be insufficient evidence to support the formation of aa multilayer coating over alternative configurations. The disclosure of Beane is directed to controlling the proportions of materials to engineer a desired combination of properties, but does not appear to weigh how those materials are integrated into the composite. Applicants proposed amendments to the claims have not been entered as they do not appear to place the application in condition for allowance and would introduce issues under 35 U.S.C. 112 (b). Applicants proposed amendments to the claims have not been entered.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784